UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2015 Item 1. Report to Stockholders. ANNUAL REPORT • MARCH 31, 2015 Hodges Fund Small Cap Fund Small Intrinsic Value Fund Small-Mid Cap Fund Pure Contrarian Fund Blue Chip 25 Fund Equity Income Fund www.hodgesfunds.com Hodges Capital – Managing Equity Funds Since 1992 Table of Contents Shareholder Letter 1 Sector Allocations 10 Expense Examples 13 Performance Charts and Analysis 16 Schedules of Investments and Put Options Written 25 Statements of Assets and Liabilities 38 Statements of Operations 40 Statements of Changes in Net Assets 42 Financial Highlights 49 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 71 Trustees and Executive Officers 72 Additional Information 74 Privacy Notice 76 Hodges Mutual Funds March 31, 2015 Dear Shareholder: Returns (Retail Class) as of 03/31/2015: Since 1 Year* 3 Year* 5 Year* 10 Year* Inception* Hodges Fund (10/9/92) 3.53% 21.71% 14.33% 8.01% 10.37% S&P 500 Total Return 12.73% 16.11% 14.47% 8.01% 9.71% Hodges Small Cap Fund (12/18/07) 8.78% 19.16% 20.30% n/a 12.52% Russell 2000 Total Return 8.21% 16.27% 14.57% n/a 8.73% Hodges Small Intrinsic Value Fund (12/26/13) 19.66% n/a n/a n/a 18.77% Russell 2000 Value Total Return 4.43% n/a n/a n/a 5.04% Hodges Small-Mid Fund (12/26/13) 8.49% n/a n/a n/a 11.73% Russell 2500 Total Return 10.07% n/a n/a n/a 10.21% Hodges Pure Contrarian Fund (9/10/09) -8.86% 12.00% 7.67% n/a 10.18% S&P 500 Total Return 12.73% 16.11% 14.47% n/a 15.49% Hodges Blue Chip 25 Fund (9/10/09) 8.56% 16.87% 12.83% n/a 12.91% Russell 1000 Total Return 12.73% 16.45% 14.73% n/a 15.82% Hodges Equity Income Fund (9/10/09) 10.09% 10.92% 11.72% n/a 12.55% S&P 500 Total Return 12.73% 16.11% 14.47% n/a 15.49% Average Annualized HDPMX HDPSX HDSVX HDSMX HDPCX HDPBX HDPEX Gross Expense Ratio^ 1.35% 1.34%** 11.41%*** 5.21%*** 2.07%** 2.02%** 1.51%** Net Expense Ratio^ 1.35% 1.36%**b 1.30%*** 1.40%*** 1.41%** 1.31%** 1.30%** ^ Ratios are from the Prospectus dated July 29, 2014. ** The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses until at least July 31, 2015.This figure includes Acquired Fund Fees and Expenses, and excludes interest, taxes and extraordinary expenses. *** The Advisor has contractually agreed to reduce its fees through July 31, 2016. This figure includes Acquired Fund Fees and Expenses, and excludes interest, taxes and extraordinary expenses. b The net expense ratio is adjusted for recoupment of fees previously waived in prior fiscal years. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-811-0224. The funds impose a 1.00% redemption fee on shares held for thirty days or less. Performance data quoted does not reflect the redemption fee. If reflected, total returns would be reduced. U.S. stock performance was positive for the twelve months ending March 31, 2015 as the outlook for the U.S. economy and, more importantly, expectations for future corporate profits remain upbeat.Although performance across industry sectors was mixed, gains across most domestic stock indices were accompanied by no shortage of market skeptics as well as ample worries over the possibility of the Fed raising interest rates in the coming year.Furthermore, significant strength in the U.S. dollar, volatile oil prices, and softness in many foreign economies has clouded near-term earnings visibility for some U.S. companies.Nevertheless, six out the seven Hodges Mutual Fund strategies experienced positive returns in the fiscal year ending March 31, 2015. The slow grind to higher highs has been met with stubborn investor reluctance to U.S. stocks, which has been made evident by anemic U.S. equity fund flows relative to international equities and bond funds.While the energy sector has recently weighed on corporate earnings, we see the sustainability of U.S. earnings strength continuing in groups like homebuilding, autos, restaurants, and consumer goods.Strength in these areas indicates more cyclical leadership in the market and a strong case for individual stock picking.With consumer related spending accounting for roughly 70% of the U.S. economy, we see lower energy 1 Hodges Mutual Funds prices as a net positive tailwind for economic growth and a factor muting near-term inflation.It is still our view that domestic equity markets remain attractive compared to the risk-adjusted returns on most other asset classes such as real estate, commodities, or bonds.Furthermore, the P/E (price-to-earnings) multiples that investors were willing to pay for stocks have moved up over the past 12 months, reflecting an economy that is gaining momentum, healthy profit margins, and relatively low interest rates by historical standards.At March 31, 2015, the 12-month forward P/E multiple for the S&P 500 is approximately 16.7X, according to the most recent data published by FactSet.While this P/E multiple is higher than the average of 14.1X over the past ten years, there is never a normal or “right” P/E multiple for all market conditions.P/E multiples depend on inflation, productivity, interest rates, and most importantly expected growth.Comparing the forward earnings yield (inverse of P/E multiple) on the S&P 500 of 6.00% to the 10-year treasury yield of 1.93%, we see equity valuations as reasonable.While the risk premium for stocks has narrowed from historically wide levels over the past two years, we believe the potential reward for holding stocks still outweighs the underlying downside risk. The research team at Hodges Capital Management remains laser focused on rigorously gathering and analyzing first hand information from a broad scope of publically traded companies.These efforts have led us to a few worthwhile observations.First, domestic corporations are still generally lean and have been generating respectable levels of profitability.Second, many of the companies that we follow, with the exception of the energy sector, have increased capital spending from a year ago in response to pent-up demand in a more stable domestic economy.Such capital expenditures include investments in property, plants, and equipment to meet demand, as well as spending on information technology to enhance productivity and lower costs.In recent months, we have also seen a pickup in mergers and acquisitions, which in most cases have resulted in accretive transactions that have been a function of both rationally priced deals and the availability of low cost financing. Furthermore, corporate balance sheets have been generally in good shape, allowing many corporations to invest in capital projects and acquisitions, as well as buy back shares and pay dividends.While not every facet of the economy appears rosy, we view current conditions as providing no shortage of individual stocks with good potential relative to their underlying risk. Looking into the year ahead, we do not expect the next 12 months to be without its challenges as the current bull market, like most bull markets in history, continues to climb a wall of worries.We would not be surprised to see the market jitters return throughout the year as investors fret over the possibility of eventual increases in interest rates, geopolitical uncertainty, lumpiness in economic growth, as well as volatile currency and commodity markets. The investment team at Hodges Capital Management is wasting little effort attempting to forecast or time such macro uncertainties.Instead, we are rigorously looking for investments in well run businesses that control their own destiny and thus rely on ingenuity and well calculated business decisions.Although the macro conditions impacting the market can seem overwhelming at times, it is important to remember that the long-term performance of stock prices is determined by the future earnings and cash flows of each underlying business.Stock prices over the long run are not a function of news headlines or short-term economic conditions.Ultimately, we believe earnings power and prevailing interest rates are more important to future stock prices than political drama or monthly economic survey statistics.In conclusion, we see the remainder of 2015 as an ideal environment for active portfolio managers to tune out much of the daily macro headlines and carefully scrutinize the fundamentals and earning power of individual stocks. Hodges Fund (HDPMX) The Hodges Fund’s one-year return was a gain of 3.53% compared to a gain of 12.73% for the S&P 500 Index.Negative relative performance over the past year largely reflected the Fund’s over weighted exposure to energy related stocks, which saw a material impact from falling oil prices. The Hodges Fund remains focused on investments where we have the highest conviction.The Fund held 43 stocks at the end of March 31, 2015.Our long-time position in Texas Pacific Land Trust (TPL) continues to be the Fund’s largest position, followed by Trinity Industries (TRN), Eagle Materials (EXP), Helmerich & Payne (HP), United Continental Holdings (UAL), Home Depot (HD), Matador Resources (MTDR), Costco Wholesale (COST), J.C. Penney (JCP), and Micron Technology (MU).Top ten holdings at the end of the fiscal year represented 46.7% of the Fund’s holdings. Over the past year, we took profits in a few stocks that appeared to offer less additional upside potential relative to their downside risk, increased the size of several positions in which we remain convicted, and entered into several new positions.For example, the Hodges Fund harvested profits in A.H. Belo (AHC) and Mavenir Systems (MVNR), while increasing our core positions in Comstock Resources (CRK) and D.R. Horton (DHI).The Fund also entered into several new positions, such as NXP Semiconductors (NXPI), Dixie Group (DXYN) and Summit Materials (SUM). 2 Hodges Mutual Funds Hodges Small Cap Fund (HDPSX) The return for the Hodges Small Cap Fund retail share class for the twelve months ended March 31, 2015, was a gain of 8.78% compared to a gain of 8.21% for the Russell 2000 Index.Furthermore, we are pleased to report that the Hodges Small Cap Fund ranked in the top 48%, 7% and 1% of its Lipper small-cap peer group, Small Cap Growth Funds, for its respective one (258 out of 539 funds), three (30 out of 477 funds), and five-year (4 out of 416 funds) total performance for the fiscal year ended March 31, 2015.The Hodges Small Cap Fund outperformed its benchmark over the past year due to the positive effects of stock selection.The Fund was underweight in areas such as healthcare and financials, which experienced positive relative performance.However, individual stock selection in the areas of consumer discretionary and industrials helped generate a positive relative return over this period.Although energy stocks in general were a drag to the Fund’s performance, Athlon Energy was a top contributor as it was took over at a premium by another oil producer prior to the drastic decline in energy prices. The Hodges Small Cap Fund ended its recent fiscal year well diversified across industrials, transportation, financial services, technology, and consumer-related names, which we expect could contribute to the Fund’s long-term performance. The Fund has recently taken profits in several stocks that appeared fairly valued relative to their underlying fundamentals, and has established several new positions in stocks that we view as having an attractive risk/reward profile.The top ten holdings in our Small Cap Fund at March 31, 2015 represented 18.3% of our total holdings and included American Airlines Group (AAL), Lithia Motors (LAD), Horizon Pharma (HZNP), Cooper Tire & Rubber Co. (CTB), Kapstone Paper & Packaging (KS), Cinemark Holdings (CNK), Trinity Industries (TRN), Eagle Materials (EXP), Shoe Carnival (SCVL), and Casey’s General Stores (CASY). While the nature of small cap investing can provide opportunities for active portfolio management in just about any type of market, we view the current environment as a period for active stock picking within the small cap segment of the market.Although small caps, as measured by the Russell 2000, lagged the broader market as measured by the S&P 500 over the trailing twelve months returning 8.21% and 12.73%, respectively, we see 2015 as a potentially rewarding time to conduct time-intensive research on the fundamentals of individual companies.Moreover, we expect small cap investing to require a greater degree of individual stock selection and are now focusing on a broader number of sectors within the small cap universe that in many cases are underfollowed by larger institutional investors.Additionally, we have already seen merger activity pick up in recent months as larger companies seek to grow by acquiring smaller businesses that can complement or expand their addressable markets.In many cases, such consolidation activity should support multiples for small cap stocks that could become the acquisition targets of larger companies. 3 Hodges Mutual Funds Hodges Small Intrinsic Value Fund (HDSVX) The Hodges Small Intrinsic Value Fund’s twelve-month return for the period ended March 31, 2015, has totaled 19.66% compared to 4.43% for the Russell 2000 Value Index.While sector allocation was largely a headwind to the Fund, positive relative performance was attributed to individual stock selection.The top three stocks that contributed to performance over the past twelve months included Rave Restaurant Group (RAVE), Skechers U.S.A. (SKX), and MarineMax (HZO), which increased 131.1%, 96.8%, and 74.5%, respectively. This Fund’s objective is to achieve long-term capital appreciation in small cap value stocks.The basic investment approach is to invest in deep value situations that may sometimes require a longer time horizon than our core small cap strategy. The Fund will typically seek companies that have a high amount of intrinsic asset value, low price-to-book ratios, above average dividend yields, low P/E multiples, or the potential for a turnaround in underlying fundamentals.The top holdings in the Fund at the end of the recent fiscal year included Trinity Industries (TRN), Shoe Carnival (SCVL), Lithia Motors (LAD), LGI Homes (LGIH), Horizon Pharma (HZNP), Cooper Tire & Rubber Co. (CTB), Legacy Texas Financial (LTXB), U.S. Concrete (USCR), Carriage Services (CSV), and Primoris Services (PRIM).Our top ten holdings represented 27.1% of the Hodges Small Intrinsic Value Funds holdings. 4 Hodges Mutual Funds Hodges Small-Mid Cap Fund (HDSMX) The Hodges Small-Mid Cap Fund’s twelve-month return for the period ended March 31, 2015, amounted to 8.49% versus 10.07% for the Fund’s benchmark, the Russell 2500.The Small-Mid Cap Fund trailed its respective benchmark over the past twelve months as a result of several of energy related stocks, and its underweighting in healthcare.The largest contributor to the Fund’s performance was Skyworks Solutions (SWKS), which increased 164.2% over the past year.The Fund’s largest detractor from performance was Oasis Petroleum (OAS), which declined by 65.9% over the past year. The Small-Mid Cap Fund’s principal strategy is to invest at least 80% of its assets in common stocks of companies that have market capitalization under $9.4 billion.Using the same basic investment philosophy as the Hodges Small Cap Fund (HDPSX), we believe this strategy has the potential to capitalize on the core research competencies that have been cultivated at Hodges Capital Management over the past couple of decades.The top ten holdings in the Fund at the end of the fiscal year represented 34.3% of the total holdings and included Skyworks Solutions (SWKS), Tractor Supply (TSCO), O’Reilly Automotive (ORLY), Alaska Air (ALK), Wabtec Corp (WAB), D.R. Horton (DHI), Cullen Frost Bankers (CFR), Trinity Industries (TRN), Envision Healthcare Holdings (EVHC), and Brinker International (EAT). Hodges Pure Contrarian Fund (HDPCX) In the 12 months ending March 31, 2015, the Pure Contrarian Fund experienced a loss of 8.86% compared to a gain of 12.73% for the S&P 500 Index. The Pure Contrarian Fund’s objective is to generate long-term capital appreciation by investing in out-of-favor or unloved stocks.Although timing a recovery in out-of-favor stocks can be tricky over short periods of time, we believe this strategy could be very rewarding over a long investment horizon.We also expect this strategy to be less correlated with the broader market due to the general nature of contrarian investing.Disappointing performance in the Pure Contrarian Fund over the past year largely reflected the Fund’s exposure to several holdings in energy and material stocks.Our worst performing stocks included iron ore producer, Cliffs Natural Resources (CLF), which declined by more than 75%, as well as offshore oil driller, Hercules Offshore (HERO), which declined by more than 90% over the past year. The investment strategy that is employed in the Pure Contrarian Fund requires careful stock selection and we are finding plenty of intriguing opportunities in the current environment.Over the past year, the Fund continued to find out-of-favor investment opportunities in names such as Cliffs Natural Resources (CLF) and JC Penney (JCP).The top holdings in the Fund at the end of the recent fiscal year included A. H. Belo (AHC), Xerox (XRX), Luby’s Inc. (LUB), FelCor Lodging (FCH), Sirius 5 Hodges Mutual Funds XM Radio (SIRI), PFSweb, Inc. (PFSW), J.C. Penny Company (JCP), Intrusion (INTZ), Dixie Group (DXYN), and YRC Worldwide (YRCW).The top ten holdings represented 61.5% of the Fund’s holdings. Hodges Blue Chip 25 Fund (HDPBX) The Hodges Blue Chip 25 Fund experienced a return for the year ending March 31, 2015 of 8.56% compared to a 12.73% return for the Russell 1000 Index.While relative performance for a concentrated portfolio to any benchmark is less significant over a short period of time, we believe the Fund’s concentrated portfolio of large-cap companies is currently well positioned to capitalize on improving business conditions across what we view as many higher quality stocks.Over the twelve months ending March 31, 2015, the Fund’s lagging relative performance to its benchmark reflected disappointing performance from many of the energy names in the portfolio, such as Continental Resources (CLR) and Halliburton (HAL).Although industrial stocks as a group experienced a negative return over the past year, the Hodges Blue Chip 25 Fund experienced a positive contribution from its overweighed exposure in industrials, which we attribute to the effects of individual stock selection. The top ten holdings in the Blue Chip 25 Fund at the end of the recent fiscal year made up 50.2% of the Funds total holdings and included Home Depot (HD), Kroger (KR), Boeing Co. (BA), Texas Pacific Land Trust (TPL), Trinity Industries (TRN), Costco (COST), United Continental (UAL), Walt Disney Company (DIS), Apple (AAPL) and Under Armor (UA). While the number of holdings in the Fund may range between 20-30 stocks, the Fund held a total of 24 stocks at the end of the recent fiscal year and was well-represented across a broad number of industry sectors. 6 Hodges Mutual Funds Hodges Equity Income Fund (HDPEX) The Hodges Equity Income Fund experienced a gain of 10.09% over the past year compared to a gain of 12.73% for the S&P 500.Poor relative performance to the S&P 500 in the recent twelve months reflected weakness among many leading dividend paying stocks, as the market has started to price in the possibility for higher interest rates over the next year.In addition to broad weakness across many high dividend paying stocks in response to an anticipated increase in interest rates, the Equity Income Fund was negatively impacted by its overweight exposure to its energy holdings.Two of the largest detractors over the past year included LinnCo. LLC (LNCO) and Helmerich & Payne (HP), which declined over this period by 53.6% and 33.82%, respectively. The Hodges Equity Income Fund’s objective is both long-term capital appreciation and income through investment in dividend-paying stocks. With improving corporate profits supporting the ability of companies to pay out dividends, we believe we are finding plenty of attractive dividend-paying stocks that offer upside potential in addition to dividend income. The top ten holdings in the Fund represented 48.1% of the total holdings and included Boeing Co (BA), Lockheed Martin Corp (LMT), Home Depot (HD), Taiwan Semiconductor (TSM), Cracker Barrel Old Country Store (CBRL), Johnson & Johnson (JNJ), Cinemark Holdings (CNK), Geo Group (GEO), Procter & Gamble (PG), and Verizon Communications (VZ).The Equity Income portfolio had minimal turnover in the recent year and remained well diversified in companies that we believe can generate above average income and total returns on a risk adjusted basis. 7 Hodges Mutual Funds Conclusion Looking ahead, we remain encouraged by the long term investment opportunities surrounding the Hodges Mutual Funds.By offering seven distinct mutual fund strategies that cover most major segments of the domestic equity market, we have the opportunity to serve the diversification needs of most financial advisors and individual investors.Our entire investment team of portfolio managers, analysts, and traders are working diligently by studying companies, meeting with management teams, observing trends, and attempting to navigate today’s financial markets.Feel free to contact us directly if we can address any specific questions. Sincerely, Craig Hodges Eric Marshall Co-Portfolio Manager Co-Portfolio Manager Gary Bradshaw Co-Portfolio Manager The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the Hodges Mutual Funds, and it may be obtained by calling 866-811-0224, or visiting www.hodgesmutualfunds.com. Read it carefully before investing. Opinions expressed are those of the author and are subject to change, are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk.Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Options and future contracts have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. These risks may be greater than risks associated with more traditional investments. Short sales of securities involve the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. Investments in small and medium capitalization companies involve additional risks such as 8 Hodges Mutual Funds limited liquidity and greater volatility. Funds that are non-diversified are more exposed to individual stock volatility than a diversified fund.Investments in companies that demonstrate special situations or turnarounds, meaning companies that have experienced significant business problems but are believed to have favorable prospects for recovery, involve greater risk. Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. Diversification does not assure a profit or protect against a loss in a declining market. Active investing has higher management fees because of the manager’s increased level of involvement while passive investing has lower management and operating fees. Investing in both actively and passively managed mutual funds involves risk and principal loss is possible. Both actively and passively managed mutual funds generally have daily liquidity. There are no guarantees regarding the performance of actively and passively managed mutual funds. Actively managed mutual funds may have higher portfolio turnover than passively managed funds. Excessive turnover can limit returns and can incur capital gains. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please see the Schedule of Investments for additional information. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Lipper Analytical Services, Inc. is an independent mutual fund research and rating service.Each Lipper average represents a universe of funds with similar invest objectives.The highest percentile rank is 1 and the lowest is 100.Rankings for the periods shown are based on fund total returns with dividends and distributions reinvested and do not reflect sales charges.Past performance does not guarantee future results. The S&P 500 Index is a broad based unmanaged index of 500 stocks that is widely recognized as representative of the equity market in general.The Russell 1000 Index is a subset of the Russell 3000 Index and consists of the 1,000 largest companies comprising over 90% of the total market capitalization of all listed stocks.The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. The Russell 2500 Index consists of the smallest 2,500 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. The Russell 3000 Index is a stock index consisting of the 3000 largest publically listed companies, representing about 98% of the total capitalization of the entire U.S. stock market.You cannot invest directly in an index.The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000 Value Index is constructed to provide a comprehensive and unbiased barometer for the small-cap value segment. The Index is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small-cap opportunity set and that the represented companies continue to reflect value characteristics. You cannot invest directly in an index. Cash Flow: A revenue or expense stream that changes a cash account over a given period. Correlation: A statistical measure of the degree to which the movements of two variables (stock/ option/ convertible prices or returns) are related. Dividend Yield:A financial ratio that shows how much a company pays out in dividends each year relative to its share price. Forward Earnings Yield: The same earnings per share for the projected 12-month period divided by the current market price per share. Price-Earnings Ratio (P/E Ratio):A valuation ratio of a company’s current share price compared to its per-share earnings. Price to Book Ratio (P/B Ratio): A ratio used to compare a stock’s market value to its book value.It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share.Also known as the Price-Equity Ratio. Hodges Capital Management is the Advisor to the Hodges Mutual Funds. Hodges Mutual Funds are distributed by Quasar Distributors LLC. 9 Hodges Mutual Funds SECTOR ALLOCATIONS At March 31, 2015 (Unaudited) (as a percentage of net assets) Hodges Fund *Cash equivalents and other assets less liabilities. Hodges Small Cap Fund *U.S. treasury bills, cash equivalents and other assets less liabilities. 10 Hodges Mutual Funds SECTOR ALLOCATIONS At March 31, 2015 (Unaudited) (Continued) (as a percentage of net assets) Hodges Small Intrinsic Value Fund *Cash equivalents and other assets less liabilities. Hodges Small-Mid Cap Fund *Cash equivalents and other assets less liabilities. 11 Hodges Mutual Funds SECTOR ALLOCATIONS At March 31, 2015 (Unaudited) (Continued) (as a percentage of net assets) Hodges Pure Contrarian Fund *Cash equivalents and other assets less liabilities. Hodges Blue Chip 25 Fund *Cash equivalents and other assets less liabilities. 12 Hodges Mutual Funds SECTOR ALLOCATIONS At March 31, 2015 (Unaudited) (Continued) (as a percentage of net assets) Hodges Equity Income Fund * Cash equivalents and other assets less liabilities. EXPENSE EXAMPLESFor the Six Months Ended March 31, 2015 (Unaudited) As a shareholder of the Hodges Fund, Hodges Small Cap Fund, Hodges Small Intrinsic Value Fund, Hodges Small-Mid Cap Fund, Hodges Pure Contrarian Fund, Hodges Blue Chip 25 Fund, and Hodges Equity Income Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/14-3/31/15). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, currently a $15 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares within 30 calendar days after you purchase them for the Hodges Fund Retail Class, Hodges Small Cap Fund Retail Class, Hodges Small Intrinsic Value Fund, Hodges Small-Mid Cap Fund, Hodges Pure Contrarian Fund, Hodges Blue Chip 25 Fund, and Hodges Equity Income Fund.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares within 60 calendar days after you purchase them for the Institutional Classes of the Hodges Fund and Hodges Small Cap Fund. An Individual Retirement Account (“IRA”) will be charged an annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees, and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading titled, “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the 13 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended March 31, 2015 (Unaudited) (Continued) Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Hodges Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/14 Value 3/31/15 10/1/14 – 3/31/151 Retail Class Actual $ 971.60 Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual $ 974.40 Institutional Class Hypothetical (5% annual return before expenses) 1 Expenses are equal to the Hodges Fund’s expense ratio for the most recent six-month period of 1.34% for the Retail Class shares, and 1.00% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Small Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/14 Value 3/31/15 10/1/14 – 3/31/152 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 2 Expenses are equal to the Hodges Small Cap Fund’s expense ratio for the most recent six-month period of 1.33% for the Retail Class shares, and 1.00% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Small Intrinsic Value Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/14 Value 3/31/15 10/1/14 –3/31/153 Actual Hypothetical (5% annual return before expenses) 3 Expenses are equal to the Hodges Small Intrinsic Value Fund’s expense ratio for the most recent six-month period of 1.29% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Small-Mid Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/14 Value 3/31/15 10/1/14 –3/31/154 Actual Hypothetical (5% annual return before expenses) 4 Expenses are equal to the Hodges Small-Mid Cap Fund’s expense ratio for the most recent six-month period of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 14 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended March 31, 2015 (Unaudited) (Continued) Hodges Pure Contrarian Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/14 Value 3/31/15 10/1/14 –3/31/155 Actual $ 943.60 Hypothetical (5% annual return before expenses) 5 Expenses are equal to the Hodges Pure Contrarian Fund’s expense ratio for the most recent six-month period of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Blue Chip 25 Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/14 Value 3/31/15 10/1/14 – 3/31/156 Actual $ 998.20 Hypothetical (5% annual return before expenses) 6 Expenses are equal to the Hodges Blue Chip 25 Fund’s expense ratio for the most recent six-month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Equity Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/14 Value 3/31/15 10/1/14 – 3/31/157 Actual Hypothetical (5% annual return before expenses) 7 Expenses are equal to the Hodges Equity Income Fund’s expense ratio for the most recent six-month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 15 Hodges Fund – Retail Shares Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2015 Since Inception 1 Year 5 Year 10 Year (10/9/92) Hodges Fund – Retail Shares 3.53% 14.33% 8.01% 10.37% S&P 500® Index 12.73% 14.47% 8.01% 9.71% This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2005, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on Retail shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 16 Hodges Fund – Institutional Shares Value of $1,000,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2015 Since Inception 1 Year 3 Year 5 Year (12/12/08) Hodges Fund – Institutional Shares 4.00% 22.02% 14.64% 18.83% S&P 500® Index 12.73% 16.11% 14.47% 17.03% This chart illustrates the performance of a hypothetical $1,000,000 investment made on December 12, 2008, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on Institutional shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 17 Hodges Small Cap Fund – Retail Shares Value of $10,000 vs. Russell 2000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2015 Since Inception 1 Year 3 Year 5 Year (12/18/07) Hodges Small Cap Fund – Retail Shares 8.78% 19.16% 20.30% 12.52% Russell 2000® Index 8.21% 16.27% 14.57% 8.73% This chart illustrates the performance of a hypothetical $10,000 investment made on December 18, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on Retail shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 18 Hodges Small Cap Fund – Institutional Shares Value of $1,000,000 vs. Russell 2000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2015 Since Inception 1 Year 3 Year 5 Year (12/12/08) Hodges Small Cap Fund – Institutional Shares 9.17% 19.57% 20.82% 26.66% Russell 2000® Index 8.21% 16.27% 14.57% 18.53% This chart illustrates the performance of a hypothetical $1,000,000 investment made on December 12, 2008, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on Institutional shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 19 Hodges Small Intrinsic Value Fund Value of $10,000 vs. Russell 2000® Value Index Average Annual Total Returns Returns for the Periods Ended March 31, 2015 Since Inception 1 Year (12/26/13) Hodges Small Intrinsic Value Fund 19.66% 18.77% Russell 2000® Value Index 4.43% 5.04% This chart illustrates the performance of a hypothetical $10,000 investment made on December 26, 2013, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 20 Hodges Small-Mid Cap Fund Value of $10,000 vs. Russell 2500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2015 Since Inception 1 Year (12/26/13) Hodges Small-Mid Cap Fund 8.49% 11.73% Russell 2500® Index 10.07% 10.21% This chart illustrates the performance of a hypothetical $10,000 investment made on December 26, 2013, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 21 Hodges Pure Contrarian Fund Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2015 Since Inception 1 Year 3 Year 5 Year (9/10/09) Hodges Pure Contrarian Fund -8.86% 12.00% 7.67% 10.18% S&P 500® Index 12.73% 16.11% 14.47% 15.49% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 22 Hodges Blue Chip 25 Fund Value of $10,000 vs. Russell 1000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2015 Since Inception 1 Year 3 Year 5 Year (9/10/09) Hodges Blue Chip 25 Fund 8.56% 16.87% 12.83% 12.91% Russell 1000® Index 12.73% 16.45% 14.73% 15.82% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 23 Hodges Equity Income Fund Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2015 Since Inception 1 Year 3 Year 5 Year (9/10/09) Hodges Equity Income Fund 10.09% 10.92% 11.72% 12.55% S&P 500® Index 12.73% 16.11% 14.47% 15.49% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 24 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2015 Shares Value COMMON STOCKS: 84.0% Air Transportation: 8.6% Delta Air Lines, Inc. $ Southwest Airlines Co. United Continental Holdings, Inc.* Automotive Retail: 0.8% Penske Automotive Group, Inc. Basic Materials Manufacturing: 8.0% Builders FirstSource, Inc.* Eagle Materials, Inc. U.S. Silica Holdings, Inc. Building Materials: 0.5% Summit Materials, Inc.* Computer & Electronic Products: 6.6% Cisco Systems, Inc. GoPro, Inc.* Micron Technology, Inc.* NXP Semiconductors NV* Construction: 4.3% DR Horton, Inc. Primoris Services Corp. Depository Credit Intermediation: 3.3% Legg Mason, Inc. Texas Capital BancShares, Inc.* Food & Beverage Manufacturing: 2.2% Tyson Foods, Inc. Food Services: 3.8% Luby’s, Inc.*,1,2 Rocky Mountain Chocolate Factory, Inc. Freight Transportation: 0.5% YRC Worldwide, Inc.* Internet Services: 4.3% Facebook, Inc.* PFSweb, Inc.* Twitter, Inc.* Manufacturing: 2.5% The Dixie Group, Inc.*,1 Mining, Oil & Gas Extraction: 13.6% Cobalt International Energy, Inc.* Comstock Resources, Inc.1 Helmerich & Payne, Inc. Hercules Offshore, Inc.* Hyperdynamics Corp.* Matador Resources Co.* Panhandle Oil and Gas, Inc. Torchlight Energy Resources, Inc.* Nursing & Residential Care Facilities: 1.4% Envision Healthcare Holdings, Inc.* Pharmaceuticals: 0.7% Agios Pharmaceuticals, Inc.* Publishing Industries: 2.0% A.H. Belo Corp. - Class A1 Rail Transportation: 0.8% Kansas City Southern Rental & Leasing: 2.8% United Rentals, Inc.* Retail Trade: 11.5% Costco Wholesale Corp. The Home Depot, Inc. J.C. Penney Co., Inc.* Ulta Salon Cosmetics & Fragrance, Inc.* Transportation Equipment: 5.8% Trinity Industries, Inc. TOTAL COMMON STOCKS (Cost $274,696,317) PARTNERSHIPS & TRUSTS: 11.0% Land Ownership & Leasing: 11.0% Texas Pacific Land Trust1,2 TOTAL PARTNERSHIPS & TRUSTS (Cost $7,734,848) Contracts (100 shares per contract) CALL OPTIONS PURCHASED: 4.8% Apparel Manufacturing: 0.3% Skechers U.S.A., Inc. Expiration: July 2015, Exercise Price: $50.00* The accompanying notes are an integral part of these financial statements. 25 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2015 (Continued) Contracts (100 shares per contract) Value CALL OPTIONS PURCHASED: 4.8% (Continued) Computer & Electronic Products: 2.0% Apple, Inc. Expiration: April 2015, Exercise Price: $80.00* $ NXP Semiconductors NV Expiration: July 2015, Exercise Price: $82.50* Expiration: January 2016, Exercise Price: $105.00* Pharmaceuticals: 0.3% Johnson & Johnson Expiration: April 2015, Exercise Price: $92.50* Rail Transportation: 0.3% Union Pacific Corp. Expiration: May 2015, Exercise Price: $100.00* Retail Trade: 1.9% Amazon.com, Inc. Expiration: July 2015, Exercise Price: $315.00* Expiration: January 2016, Exercise Price: $355.00* Foot Locker, Inc. Expiration: May 2015, Exercise Price: $50.00* Ulta Salon Cosmetics & Fragrance, Inc. Expiration: September 2015, Exercise Price: $115.00* TOTAL CALL OPTIONS PURCHASED (Cost $13,242,488) SHORT-TERM INVESTMENTS: 0.6% Money Market Fund: 0.6% Fidelity Money Market Portfolio - Select Class, 0.05%3 TOTAL SHORT-TERM INVESTMENTS (Cost $1,916,421) TOTAL INVESTMENTS IN SECURITIES: 100.4% (Cost $297,590,074) Liabilities in Excess of Other Assets: (0.4)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940 (See Note 6). 2 A portion of this security is considered illiquid.As of March 31, 2015, the total market value of the investments considered illiquid was $5,523,413 or 1.6% of total net assets. 3 Seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 26 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2015 Shares Value COMMON STOCKS: 88.8% Advertising & Public Relations: 0.2% Tremor Video, Inc.* $ Air Transportation: 4.7% American Airlines Group, Inc. Controladora Vuela Cia De Aviacion SAB de CV - ADR* Hawaiian Holdings, Inc.* Spirit Airlines, Inc.* Apparel Manufacturing: 3.0% G-III Apparel Group Ltd.* Skechers U.S.A., Inc.* Tumi Holdings, Inc.* Automotive Retail: 3.1% Lithia Motors, Inc. Monro Muffler Brake, Inc. Basic Materials Manufacturing: 9.2% Commercial Metals Co. Eagle Materials, Inc. Encore Wire Corp. Graphic Packaging Holding Co. KapStone Paper & Packaging Corp. TimkenSteel Corp. U.S. Concrete, Inc.*,1 U.S. Silica Holdings, Inc. United States Steel Corp. Broadcasting: 0.4% Entravision Communications Corp. Business Support Services: 1.7% Cardtronics, Inc.* Heartland Payment Systems, Inc. Computer & Electronic Products: 5.4% Cree, Inc.* Diodes, Inc.* FARO Technologies, Inc.* Interphase Corp.*,1,2 Nimble Storage, Inc.* Qorvo, Inc.* Super Micro Computer, Inc.* Construction: 1.0% Primoris Services Corp. Depository Credit Intermediation: 4.6% Hilltop Holdings, Inc.* Independent Bank Group, Inc. Legacy Texas Financial Group, Inc. Texas Capital BancShares, Inc.* Wisdomtree Investments, Inc. Electrical Equipment: 2.1% Greatbatch, Inc.* Littelfuse, Inc. Employment Services: 1.1% Team Health Holdings, Inc.* Food & Beverage Manufacturing: 1.0% Cal-Maine Foods, Inc. Pilgrim’s Pride Corp. Food & Beverage Products: 0.6% Boulder Brands, Inc.* Food Services: 4.2% Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Popeyes Louisiana Kitchen, Inc.* Freight Transportation: 2.8% Marten Transport Ltd. Saia, Inc.* Swift Transportation Co.* Furniture Manufacturing: 0.9% Steelcase, Inc. General Manufacturing: 4.7% Cooper Tire & Rubber Co. Curtiss-Wright Corp. Esterline Technologies Corp.* Zep, Inc. Health Care Facilities: 0.8% Amsurg Corp.* Hotels, Restaurants & Leisure: 2.6% Intrawest Resorts Holdings, Inc.* La Quinta Holdings, Inc.* Vail Resorts, Inc. The accompanying notes are an integral part of these financial statements. 27 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2015 (Continued) Shares Value COMMON STOCKS: 88.8% (Continued) Household Goods: 0.9% Spectrum Brands Holdings, Inc. $ Internet Services: 3.0% Fortinet, Inc.* Gogo, Inc.* Points International Ltd.* Machinery: 1.9% AGCO Corp. Alamo Group, Inc. Medical Equipment & Supplies Manufacturing: 4.4% Analogic Corp. Natus Medical, Inc.* NuVasive, Inc.* STERIS Corp. Mining, Oil & Gas Extraction: 5.7% Bonanza Creek Energy, Inc.* Comstock Resources, Inc.1 Diamondback Energy, Inc.* EnLink Midstream, LLC Hercules Offshore, Inc.* Matador Resources Co.* RSP Permian, Inc.* Movie Production & Theaters: 1.7% Cinemark Holdings, Inc. Non-Depository Credit Intermediation: 1.0% Nationstar Mortgage Holdings, Inc.* Petroleum Products: 0.8% Aegean Marine Petroleum Network, Inc. Pharmaceuticals: 3.0% Horizon Pharma PLC* Pacira Pharmaceuticals, Inc.* Recreation: 0.9% ClubCorp Holdings, Inc. Retail Trade: 7.4% American Eagle Outfitters, Inc. Ann, Inc.* Casey’s General Stores, Inc. CST Brands, Inc. Hibbett Sports, Inc.* Shoe Carnival, Inc.1 Scientific Research & Development Services: 0.8% Charles River Laboratories International, Inc.* Software Publishers: 1.1% Blackbaud, Inc. Transportation & Warehousing: 0.4% Diana Shipping, Inc.* Transportation Equipment: 1.7% Trinity Industries, Inc. TOTAL COMMON STOCKS (Cost $1,514,495,310) PARTNERSHIPS & TRUSTS: 4.0% Land Ownership & Leasing: 1.4% Texas Pacific Land Trust1 Real Estate Investment Trusts: 2.6% FelCor Lodging Trust, Inc. The GEO Group, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $47,649,044) Principal Amount U.S. TREASURY BILLS: 0.2% United States Treasury Bill 0.030%, 7/30/153,4 TOTAL U.S. TREASURY BILLS (Cost $3,199,680) The accompanying notes are an integral part of these financial statements. 28 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2015 (Continued) Shares Value SHORT-TERM INVESTMENTS: 6.3% Money Market Funds: 6.3% Fidelity Money Market Portfolio - Select Class, 0.05%5 $ Invesco Short-Term Portfolio - Institutional Class, 0.04%5 TOTAL SHORT-TERM INVESTMENTS (Cost $130,027,787) TOTAL INVESTMENTS IN SECURITIES: 99.3% (Cost $1,695,371,821) Other Assets in Excess of Liabilities: 0.7% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940 (See Note 6). 2 A portion of this security is considered illiquid.As of March 31, 2015, the total market value of the investments considered illiquid was $1,775,058 or 0.1% of total net assets. 3 Coupon represents the yield to maturity. 4 This security is pledged as collateral. 5 Seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 29 Hodges Small Cap Fund SCHEDULE OF PUT OPTIONS WRITTEN at March 31, 2015 Contracts (100 shares per contract) Value PUT OPTIONS WRITTEN: 0.0% Apparel Manufacturing: 0.0% Skechers U.S.A., Inc. Expiration: July 2015, Exercise Price: $60.00* $ TOTAL PUT OPTIONS WRITTEN (Premiums Received $184,563) $ * Non-income producing security. The accompanying notes are an integral part of these financial statements. 30 Hodges Small Intrinsic Value Fund SCHEDULE OF INVESTMENTS at March 31, 2015 Shares Value COMMON STOCKS: 86.7% Air Transportation: 2.0% Controladora Vuela Cia De Aviacion SAB de CV - ADR* $ Automotive Retail: 2.9% Lithia Motors, Inc. Basic Materials Manufacturing: 10.7% Commercial Metals Co. Encore Wire Corp. KapStone Paper & Packaging Corp. Masonite International Corp.* U.S. Concrete, Inc.*,1 Broadcasting: 2.3% The E.W. Scripps Co.* Business Support Services: 2.0% ARC Document Solutions, Inc.* Cardtronics, Inc.* Computer & Electronic Products: 2.6% ID Systems, Inc.* Perceptron, Inc. Qorvo, Inc.* Construction: 5.2% LGI Homes, Inc.* Primoris Services Corp. Depository Credit Intermediation: 7.2% Berkshire Hills Bancorp, Inc. Hilltop Holdings, Inc.* Legacy Texas Financial Group, Inc. Veritex Holdings, Inc.* Food Services: 2.2% Cosi, Inc.* Denny’s Corp.* Freight Transportation: 2.8% Covenant Transportation Group, Inc.* Marten Transport Ltd. Funeral Services: 2.5% Carriage Services, Inc. Furniture Manufacturing: 1.4% Kimball International, Inc. General Manufacturing: 4.1% Cooper Tire & Rubber Co. Zep, Inc. Insurance: 1.3% Hallmark Financial Services, Inc.* Machinery: 1.7% Alamo Group, Inc. Manufacturing: 2.0% The Dixie Group, Inc.*,1 Medical Equipment & Supplies Manufacturing: 1.2% Analogic Corp. Mining, Oil & Gas Extraction: 1.1% Diamondback Energy, Inc.* Motor Vehicle Parts Manufacturing: 2.1% Wabash National Corp.* Movie Production & Theaters: 2.3% Cinemark Holdings, Inc. Non-Depository Credit Intermediation: 1.3% Nationstar Mortgage Holdings, Inc.* Pharmaceuticals: 2.7% Horizon Pharma PLC* Retail Trade: 17.9% American Eagle Outfitters, Inc. Ann, Inc.* Cash America International, Inc. J.C. Penney Co., Inc.* Kirklands, Inc.* MarineMax, Inc.* Shoe Carnival, Inc.1 Sportsman’s Warehouse Holdings, Inc.* Stage Stores, Inc. Stein Mart, Inc. Telecommunications: 1.6% Internap Corp.* Transportation & Warehousing: 0.6% Diana Shipping, Inc.* Transportation Equipment: 3.0% Trinity Industries, Inc. TOTAL COMMON STOCKS (Cost $22,335,960) The accompanying notes are an integral part of these financial statements. 31 Hodges Small Intrinsic Value Fund SCHEDULE OF INVESTMENTS at March 31, 2015 (Continued) Shares Value PARTNERSHIPS & TRUSTS: 3.9% Real Estate Investment Trusts: 3.9% FelCor Lodging Trust, Inc. $ The GEO Group, Inc. Ryman Hospitality Properties, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $955,572) 1,140,640 SHORT-TERM INVESTMENTS: 14.5% Money Market Funds: 14.5% Fidelity Money Market Portfolio - Select Class, 0.05%2 Invesco Short-Term Portfolio - Institutional Class, 0.04%2 TOTAL SHORT-TERM INVESTMENTS (Cost $4,248,055) 4,248,055 TOTAL INVESTMENTS IN SECURITIES: 105.1% (Cost $27,539,587) Liabilities in Excess of Other Assets: (5.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940 (See Note 6). 2 Seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 32 Hodges Small-Mid Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2015 Shares Value COMMON STOCKS: 87.9% Aerospace & Defense: 2.5% Spirit AeroSystems Holdings, Inc.* $ Air Transportation: 3.7% Alaska Air Group, Inc. Apparel Manufacturing: 1.6% G-III Apparel Group Ltd.* Basic Materials Manufacturing: 6.1% Commercial Metals Co. Eagle Materials, Inc. Packaging Corp. of America Broadcasting: 1.1% Sinclair Broadcast Group, Inc. - Class A Building Materials: 4.4% Owens Corning Summit Materials, Inc.* Computer & Electronic Products: 7.2% Arrow Electronics, Inc.* Skyworks Solutions, Inc. Construction: 3.0% DR Horton, Inc. Depository Credit Intermediation: 2.9% Cullen/Frost Bankers, Inc. Electrical Equipment: 1.6% Greatbatch, Inc.* Food & Beverage Manufacturing: 3.8% Cal-Maine Foods, Inc. Pilgrim’s Pride Corp. Food Services: 2.6% Brinker International, Inc. Funeral Services: 2.1% Carriage Services, Inc. General Manufacturing: 5.3% Curtiss-Wright Corp. Flowserve Corp. Jarden Corp.* Household Goods: 2.2% Spectrum Brands Holdings, Inc. Insurance: 2.4% Centene Corp.* Mining, Oil & Gas Extraction: 4.5% Callon Petroleum Co.* Diamondback Energy, Inc.* Nursing & Residential Care Facilities: 2.7% Envision Healthcare Holdings, Inc.* Petroleum Products: 1.9% HollyFrontier Corp. Pharmaceuticals: 0.6% Flamel Technologies SA - ADR* Rental & Leasing: 2.5% United Rentals, Inc.* Retail Trade: 13.5% Casey’s General Stores, Inc. Foot Locker, Inc. O’Reilly Automotive, Inc.* Stein Mart, Inc. Tractor Supply Co. Transportation & Warehousing: 2.3% Kirby Corp.* Transportation Equipment: 7.4% AMERCO Trinity Industries, Inc. Wabtec Corp. TOTAL COMMON STOCKS (Cost $11,345,755) PARTNERSHIPS & TRUSTS: 2.5% Land Ownership & Leasing: 2.5% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $279,632) The accompanying notes are an integral part of these financial statements. 33 Hodges Small-Mid Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2015 (Continued) Shares Value SHORT-TERM INVESTMENTS: 11.1% Money Market Funds: 11.1% Fidelity Money Market Portfolio - Select Class, 0.05%2 $ Invesco Short-Term Portfolio - Institutional Class, 0.04%2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,595,603) TOTAL INVESTMENTS IN SECURITIES: 101.5% (Cost $13,220,990) Liabilities in Excess of Other Assets: (1.5)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940 (See Note 6). 2 Seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 34 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at March 31, 2015 Shares Value COMMON STOCKS: 91.9% Basic Materials Manufacturing: 6.8% Builders FirstSource, Inc.* $ United States Steel Corp. Broadcasting: 6.3% Sirius XM Holdings, Inc.* Computer & Electronic Products: 5.0% Intrusion, Inc.*,2 Finance & Insurance: 3.5% U.S. Global Investors, Inc. Food & Beverage Manufacturing: 7.7% Tootsie Roll Industries, Inc. Tyson Foods, Inc. Food Services: 6.8% Luby’s, Inc.*,1 U-Swirl, Inc.* Freight Transportation: 4.9% YRC Worldwide, Inc.* Internet Services: 5.4% PFSweb, Inc.* Manufacturing: 5.0% The Dixie Group, Inc.*,1 Mining, Oil & Gas Extraction: 8.0% Cliffs Natural Resources, Inc. Ensco PLC Hercules Offshore, Inc.* Southwestern Energy Co.* Publishing Industries: 9.9% A.H. Belo Corp. - Class A1 Retail Trade: 15.6% Ann, Inc.* J.C. Penney Co., Inc.* Kate Spade & Co.* PriceSmart, Inc. Stein Mart, Inc. Wholesale Trade: 7.0% Xerox Corp. TOTAL COMMON STOCKS (Cost $8,443,672) PARTNERSHIPS & TRUSTS: 6.3% Real Estate Investment Trusts: 6.3% FelCor Lodging Trust, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $301,390) SHORT-TERM INVESTMENTS: 2.1% Money Market Fund: 2.1% Fidelity Money Market Portfolio - Select Class, 0.05%3 TOTAL SHORT-TERM INVESTMENTS (Cost $195,926) TOTAL INVESTMENTS IN SECURITIES: 100.3% (Cost $8,940,988) Liabilities in Excess of Other Assets: (0.3)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940 (See Note 6). 2 A portion of this security is considered illiquid.As of March 31, 2015, the total market value of the investments considered illiquid was $256,090 or 2.8% of total net assets. 3 Seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 35 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at March 31, 2015 Shares Value COMMON STOCKS: 93.3% Aerospace & Defense: 8.9% The Boeing Co. $ Lockheed Martin Corp. Air Transportation: 8.5% American Airlines Group, Inc. United Continental Holdings, Inc.* Apparel Manufacturing: 7.9% NIKE, Inc. Under Armour, Inc.* Computer & Electronic Products: 8.5% Apple, Inc. Texas Instruments, Inc. Conglomerates: 3.0% General Electric Co. Entertainment: 4.5% The Walt Disney Co. Food Services: 3.4% Starbucks Corp. Grocery Stores: 5.4% The Kroger Co. Internet Services: 1.2% Facebook, Inc.* Mining, Oil & Gas Extraction: 7.0% Continental Resources, Inc.* Helmerich & Payne, Inc. Motor Vehicle Manufacturing: 7.4% General Motors Co. Toyota Motor Corp. - ADR Non-Depository Credit Intermediation: 3.7% Visa, Inc. Pharmaceuticals: 7.6% AmerisourceBergen Corp. Johnson & Johnson Retail Trade: 11.3% Costco Wholesale Corp. The Home Depot, Inc. Transportation Equipment: 5.0% Trinity Industries, Inc. TOTAL COMMON STOCKS (Cost $10,888,145) PARTNERSHIPS & TRUSTS: 5.1% Land Ownership & Leasing: 5.1% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $224,305) SHORT-TERM INVESTMENTS: 2.0% Money Market Fund: 2.0% Fidelity Money Market Portfolio - Select Class, 0.05%2 TOTAL SHORT-TERM INVESTMENTS (Cost $284,434) TOTAL INVESTMENTS IN SECURITIES: 100.4% (Cost $11,396,884) Liabilities in Excess of Other Assets: (0.4)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940 (See Note 6). 2 Seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 36 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at March 31, 2015 Shares Value COMMON STOCKS: 92.3% Aerospace & Defense: 13.2% The Boeing Co. $ Lockheed Martin Corp. Basic Materials Manufacturing: 2.1% International Paper Co. Computer & Electronic Products: 9.7% Apple, Inc. Intel Corp. Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Conglomerates: 2.6% General Electric Co. Consumer, Non-Durable: 3.8% Procter & Gamble Co. Depository Credit Intermediation: 2.1% Cullen/Frost Bankers, Inc. Food & Beverage Products: 2.5% PepsiCo, Inc. Food Services: 6.2% Cracker Barrel Old Country Store, Inc. Starbucks Corp. Insurance: 2.7% Aetna, Inc. Mining, Oil & Gas Extraction: 7.5% ConocoPhillips Helmerich & Payne, Inc. Targa Resources Corp. Motor Vehicle Manufacturing: 3.5% General Motors Co. Movie Production & Theaters: 3.9% Cinemark Holdings, Inc. Non-Depository Credit Intermediation: 2.4% American Express Co. Petroleum Products: 3.1% Exxon Mobil Corp. Pharmaceuticals: 7.2% AbbVie, Inc. Johnson & Johnson Rail Transportation: 2.8% Union Pacific Corp. Retail Trade: 8.0% The Home Depot, Inc. Wal-Mart Stores, Inc. Software Publishers: 2.7% Microsoft Corp. Telecommunications: 6.3% AT&T, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $13,536,546) PARTNERSHIPS & TRUSTS: 7.2% Real Estate Investment Trusts: 7.2% Corrections Corporation of America Crown Castle International Corp. The GEO Group, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $1,111,080) SHORT-TERM INVESTMENTS: 0.3% Money Market Fund: 0.3% Fidelity Money Market Portfolio - Select Class, 0.05%1 TOTAL SHORT-TERM INVESTMENTS (Cost $56,109) TOTAL INVESTMENTS IN SECURITIES: 99.8% (Cost $14,703,735) Other Assets in Excess of Liabilities: 0.2% TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1 Seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 37 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2015 Hodges Small Hodges Hodges Small Intrinsic Small-Mid Hodges Fund Cap Fund Value Fund Cap Fund ASSETS Investments in unaffiliated securities, at value (Cost $254,051,964, $1,619,243,940, $25,769,875 and $12,941,358, respectively) (Note 2) $ Investments in securities of affiliated issuers, at value (Cost $43,538,110, $76,127,881, $1,769,712 and $279,632, respectively) (Note 6) Total investments, at value (Cost $297,590,074, $1,695,371,821, $27,539,587 and $13,220,990, respectively) Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Written options, at value (proceeds $–, $184,563, $– and $–, respectively) — — — Fund shares redeemed — Investment advisory fees, net Administrative fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Undistributed (accumulated) net realized gain (loss) on investments and options ) ) Net unrealized appreciation on investments and options Net unrealized appreciation on options written — — — Net assets $ COMPUTATION OF NET ASSET VALUE Net Asset Value (unlimited shares authorized) Retail Shares: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Net Asset Value (unlimited shares authorized) Institutional Shares: Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 38 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2015 (Continued) Hodges Pure Hodges Blue Hodges Equity Contrarian Fund Chip 25 Fund Income Fund ASSETS Investments in unaffiliated securities, at value (Cost $7,065,148, $11,172,579 and $14,703,735, respectively) (Note 2) $ $ $ Investments in securities of affiliated issuers, at value (Cost $1,875,840, $224,305 and $—, respectively) (Note 6) — Total investments, at value (Cost $8,940,988, $11,396,884 and $14,703,735, respectively) Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Distribution to shareholders — — Fund shares redeemed — — Investment advisory fees, net Administrative fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income — — Undistributed (accumulated) net realized gain (loss) on investments ) Net unrealized appreciation on investments Net assets $ $ $ COMPUTATION OF NET ASSET VALUE Net Asset Value (unlimited shares authorized) Retail Shares: Net assets $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 39 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Year Ended March 31, 2015 Hodges Small Hodges Hodges Small Intrinsic Small-Mid Hodges Fund Cap Fund Value Fund Cap Fund INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $59,840, $—, $— and $— foreign withholding tax, respectively) $ Dividends from affiliated investments (Note 6) Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Shares Transfer agent fees - Retail Shares Transfer agent fees - Institutional Shares — — Administration fees Reports to shareholders Fund accounting fees Registration fees Custody fees Interest expense — — — Audit fees Miscellaneous expenses Trustee fees Chief Compliance Officer fees Legal fees Insurance expense Total expenses Less: fees waived — — ) ) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS, AND OPTIONS WRITTEN Net realized gain (loss) on unaffiliated investments and options ) Net realized gain (loss) on affiliated investments (Note 6) ) ) Net realized gain on written options — — — Change in net unrealized appreciation (depreciation) on investments and options ) Change in unrealized appreciation on options written — — — Net realized and unrealized gain Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 40 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Year Ended March 31, 2015 (Continued) Hodges Pure Hodges Blue Hodges Equity Contrarian Fund Chip 25 Fund Income Fund INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $1,853, $1,219 and $4,422 foreign withholding tax, respectively) $ $ $ Dividends from affiliated investments (Note 6) — Interest 49 32 Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees Audit fees Transfer agent fees Registration fees Chief Compliance Officer fees Trustee fees Custody fees Reports to shareholders Legal fees Fund accounting fees Administration fees Miscellaneous expenses Insurance expense Interest expense 6 — Total expenses Less: fees waived ) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on unaffiliated investments ) Net realized gain on affiliated investments (Note 6) — Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ ) $ $ The accompanying notes are an integral part of these financial statements. 41 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2015 March 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) Change in net unrealized appreciation (depreciation) on investments and options ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Shares — ) Institutional Shares — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares - Retail Shares(1) ) Net increase in net assets derived from net change in outstanding shares - Institutional Shares(1) Total increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed (accumulated) net investment income (loss) $ $ ) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2015 March 31, 2014 Shares Value Shares Value Retail Shares Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase (decrease) ) $ ) $ Net of redemption fees of $50,588 and $103,084, respectively. Institutional Shares Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(3) ) ) — — Net increase $ $ Net of redemption fees of $19,686 and $–, respectively. The accompanying notes are an integral part of these financial statements. 42 Hodges Small Cap Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2015 March 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on unaffiliated investments and options Net realized gain (loss) on affiliated investments (Note 6) ) Net realized gain on written options Change in net unrealized appreciation on investments and options Change in net unrealized appreciation on options written — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain Retail Shares ) ) Institutional Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Shares(1) Net increase in net assets derived from net change in outstanding shares - Institutional Shares(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $
